Title: To George Washington from Eliphalet Fitch, 10 May 1790
From: Fitch, Eliphalet
To: Washington, George

 

Sir
Kingston Jamaica May 10th 1790

The Respect which the World shews to your eminent Virtues and exalted Rank, has induced me to forward the inclosed Papers, relative to the Slave-Trade; which I beg Liave to present to you, thro’ the Indulgence of the Vice-President, to whom I have the Honour to be known. I am with the most perfect Respect and Esteem, Sir, Yr most Obedient and Most Humble Servt

Elipht Fitch

